NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



HARRY ZEA and ALISON ZEA, a/k/a             )
ALLISON ZEA,                                )
                                            )
              Appellants,                   )
                                            )
v.                                          )      Case No. 2D18-212
                                            )
NATIONAL COLLECTIONS, LLC,                  )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 3, 2019.

Appeal from the Circuit Court for Collier
County; James Shenko, Judge.

Stanley A. Bunner, Jr., and Nicholas
W. Long of Law Office of Stanley A.
Bunner, Jr., PLLC, Naples, for
Appellants.

Andrew B. Greenlee of Andrew B.
Greenlee, P.A., Sanford, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, KHOUZAM, and LUCAS, JJ., Concur.